Barrett v Barrett (2020 NY Slip Op 01843)





Barrett v Barrett


2020 NY Slip Op 01843


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: WHALEN, P.J., PERADOTTO, NEMOYER, AND CURRAN, JJ. (Filed Mar. 13, 2020.) 


MOTION NO. (688/19) CA 18-01211.

[*1]J. PATRICK BARRETT, PLAINTIFF-RESPONDENT-APPELLANT, 
vCHRISTINE R. BARRETT, DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument denied.